Citation Nr: 1511044	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  08-39 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected bronchial asthma with chronic seasonal allergic rhinitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel

INTRODUCTION

The Veteran served on active duty from December 1977 to June 1995.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas.   

The Veteran's claim was remanded by the Board in June 2014.


FINDING OF FACT

The Veteran first developed sleep apnea many years after discharge from service, this disability is unrelated to service, and it is not caused or aggravated by service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea, to include as secondary to service-connected bronchial asthma with chronic seasonal allergic rhinitis, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In November 2007 and September 2014, the RO sent letters to the Veteran which advised him of the VCAA, including the types of evidence and/or information necessary to substantiate the claim, and the relative duties upon himself and VA in developing his claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The November 2007 letter specifically notified the Veteran of how ratings and effective dates are assigned if service connection is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to the March 2014 Board hearing, the United States Court of Appeals for Veterans Claims (Court) held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the March 2014 hearing, the Veterans Law Judge (VLJ) enumerated the issue on appeal.  The VLJ obtained the Veteran's history concerning the claimed sleep apnea and informed the Veteran of what was necessary for a grant of service connection.  Afterwards the Veteran's sleep apnea claim was remanded by the Board to obtain additional evidence.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  

The Board notes that the Veteran's service treatment records (STRs) and VA treatment records have been obtained.  The Veteran has been provided VA medical examinations.  He has provided testimony at a Board hearing.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal and he has done so.  Neither the Veteran nor his representative has indicated that there is any additional obtainable evidence that should be obtained to substantiate the claim.  

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the Board will address the merits of the claim.

II.  Law and Regulations

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439, 448 (1995).

III.  History and Analysis

The Veteran maintains that he is entitled to service connection for sleep apnea.  The Veteran's wife wrote in a January 2008 letter that she knew that the Veteran's sleep apnea began when he was in the military.  She reported that they got married 1986, and that the Veteran would snore and stop breathing at night.  His snoring worsened, causing them to sleep in different rooms, and his asthma and allergy medicines did not help.  Therefore, he sought treatment for sleep disorders in September 2007.  The Veteran wrote on his December 2008 VA Form 9 that when he lived in the barracks during his service, his roommates would tell him that he would stop breathing or make loud noises.  He reported that when he was in the field and slept in a maintenance tent with approximately 20 others, his snoring and loud noises prevented the others from sleeping.  At his March 2014 hearing the Veteran asserted that his sleep apnea is secondary to his service-connected asthma.  

As explained below, the Board finds that the most probative evidence reveals that the Veteran did not develop sleep apnea due to service or due to a service-connected disability.

The Veteran's STRs do not reveal any complaints or findings related to sleep apnea.  The post service medical records contain no mention of sleep apnea until June 2007.  A June 2007 VA outpatient treatment records contains an impression of probable sleep apnea.  Heroic snoring was noted and the Veteran reported that his wife witnessed apnea and that his wife slept in the other room.  A VA sleep study in October 2007 was consistent with severe obstructive sleep apnea (OSA).

The Veteran was provided a VA medical examination in September 2010.  The Veteran reported that he had problems breathing at night while in the military, but (at that time) thought it was related to his asthma.  He stated that he had been told by others at that time that he was very noisy when sleeping, like he couldn't catch his breath.  He also stated that he would wake himself up at night due to noisy breathing and feeling like he could not breathe.  The VA examiner diagnosed the Veteran as having obstructive sleep apnea.  The examiner cited two studies regarding sleep apnea and asthma and noted that neither source indicated that asthma with allergic rhinitis causes or permanently worsens OSA.  She opined that it was less likely than not that the Veteran's sleep apnea was caused by or a result of his service-connected bronchial asthma with chronic seasonal allergic rhinitis or other service-connected disabilities.  She also opined that the Veteran's sleep apnea was not permanently aggravated by his service-connected bronchial asthma with chronic seasonal allergic rhinitis or other service-connected disabilities.   

In September 2014, a VA medical opinion summary was obtained.  The VA examiner opined that the Veteran's sleep apnea is not related to his military service.  The examiner noted that the STRs do not real any mention of sleeping or snoring complaints.  He further noted that the Veteran specifically denied sleeping trouble on physical examinations in 1977, 1981 and on his exit physical in June 1995.  The examiner stated that he had considered the Veteran and his spouse's report of the Veteran snoring while on active duty.  But the VA examiner then pointed out that although the Veteran reported snoring in 2000 (five years after separation) he denied daytime fatigue and daytime sleeping.  The VA examiner noted that daytime fatigue would be expected if the Veteran had had untreated sleep apnea at that time.  He pointed out that the first mention of sleep apnea as a diagnosis was made in 2007, which was 12 years post military service.  The VA examiner also noted that the after service the Veteran's weight increased from 205 to 250 pounds, with a BMI change from 33 to 40 and that obesity is a medically documented risk factor for sleep apnea.  

On a July 2013 VA Form 9, the Veteran asserted that a Dr. Barry indicated that untreated obstructive sleep apnea can worsen with asthma.  However, a review of the September 2010 VA examination report reveals that what the VA examiner actually reported was that a study by Dr. Barry indicated that sleep apnea can worsen asthma.  The VA examiner found no evidence that asthma with allergic rhinitis causes or permanently worsens sleep apnea, and she opined that the Veteran's asthma with allergic rhinitis has not caused or permanently worsened the Veteran's sleep apnea.

In January 2015 the Veteran submitted copies of STRs indicating that he was overweight by military standards.  These showed that he weighed between 183 and 186 pounds.  Although the STRs do indicate that the Veteran's weight was above military standards, there is no indication that he was obese during service.  The Board notes that the September 2014 VA examiner reviewed the Veteran's STRs and thus knew of the Veteran's weight during service.  However, the VA examiner was of the opinion that the Veteran's current sleep apnea was partly related to his increase in weight after service, rather than during service, and provided an extensive rationale as to why the sleep apnea was not related to service.   

With regards to the Veteran's, and his spouse's, lay statements regarding the presence of sleep apnea during service the Board does not find their statements to be credible.  These statements are contradicted by not just the lack of complaints during service, but by the Veteran's actual denial of sleep problems in 1977, 1981 and on his exit physical in June 1995.

The Board has considered the Veteran's lay statements asserting that the sleep apnea is aggravated by the his service-connected bronchial asthma with chronic seasonal allergic rhinitis.  However, the Board finds the lay statements are of no probative value.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific question in this case, whether the Veteran has a sleep apnea disability that is caused or aggravated by the service-connected bronchial asthma with chronic seasonal allergic rhinitis, such falls outside the realm of common knowledge of a lay person as this is beyond the capability of a lay person to observe.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Even if the Veteran were competent to provide an etiological opinion, and the Board were to find such competent and credible, the Veteran's statements are still outweighed by the more probative VA medical opinions.

In this case the most probative evidence of record consists of the VA medical opinions indicating that the Veteran's sleep apnea first developed years after discharge from service, that the sleep apnea is unrelated to service, and that the sleep apnea is not caused or aggravated by the service-connected bronchial asthma with chronic seasonal allergic rhinitis.  As shown above, the VA examiners reviewed the evidence of record and provided rationale supporting their opinions.  There are no medical opinions to the contrary.  

As the weight of the competent evidence is against a finding that the Veteran's sleep apnea is related to service or to a service-connected disability, the Board finds that the preponderance of the evidence is against the claim, and that the claim for sleep apnea, to include as secondary to service-connected bronchial asthma with chronic seasonal allergic rhinitis, must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

Entitlement to service connection for sleep apnea, to include as secondary to service-connected bronchial asthma with chronic seasonal allergic rhinitis, is denied.


____________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


